Citation Nr: 0307577	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.

2.  Entitlement to service connection for residuals of frozen 
feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer disease.

4.  Entitlement to service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1962.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2002, the Board sought 
additional development with regard to the questions of 
service connection for residuals of frozen feet and duodenal 
ulcer disease.  The requested development has been completed, 
and the case is again before the Board for appellate review.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in June 2002.


FINDINGS OF FACT

1.  Service connection for residuals of frostbite was denied, 
prior to the current appeal, most recently in November 1966 
by the San Francisco, California, RO.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did 


not submit a timely notice of disagreement.

2.  The evidence submitted since November 1966, with regard 
to frostbite residuals of the feet, is both new and material, 
and reopens the veteran's claim for service connection for 
that disorder.

3.  Current bilateral foot problems are found to be as likely 
as not the residuals of inservice exposure to cold.

4.  Service connection for duodenal ulcer disease was denied, 
prior to the current appeal, most recently in November 1966 
by the San Francisco, California, RO.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not submit a timely notice of 
disagreement.

5.  The evidence submitted since November 1966, with regard 
to duodenal ulcer disease, is both new and material, and 
reopens the veteran's claim for service connection for that 
disorder.

6.  Current duodenal ulcer disease is not shown to have been 
manifested either during active service, or to a compensable 
degree within one year after separation therefrom, nor is it 
shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  A November 1966 rating decision, whereby a prior denial 
of service connection for frozen feet was confirmed and 
continued, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since November 1966 is new and 
material, and the veteran's claim for service connection for 
frozen feet residuals has been reopened.  38 U.S.C.A. 
§§ 5108, 5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 



3.  A bilateral foot disorder, characterized as residuals of 
frozen feet, was incurred in peacetime service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

4.  A November 1966 rating decision, whereby a prior denial 
of service connection for recurrent duodenal ulcer was 
confirmed and continued, is final.  38 U.S.C.A. § 7105 (West 
2002).

5.  Evidence received since November 1966 is new and 
material, and the veteran's claim for service connection for 
a duodenal ulcer has been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 

6.  A duodenal ulcer was not incurred in or aggravated by 
peacetime service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as 


any claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claims, by the statements of the case and 
various supplemental statements of the case issued in the 
development of this appeal.  In addition, a supplemental 
statement of the case issued in May 2001 set forth the 
specific provisions of the VCAA.  In February 2001, he was 
notified that he was to advise VA as to any other evidence he 
wanted VA to consider, the information he needed to furnish 
as to those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits he sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been accorded appropriate VA examination pursuant to the 
Board's October 2002 development memorandum.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible 


avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be 


considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for frozen feet and a 
for recurrent duodenal ulcer was denied in July 1966 by the 
San Francisco RO, following review of evidence that included 
the veteran's service medical records, along with private 
medical records dated in 1964 and 1965.  The RO held that 
frozen feet were not shown, and that a duodenal ulcer had not 
been shown either in service or within the applicable 
presumptive period.  In November 1966, the San Francisco RO, 
following the receipt of additional post-service medical 
records, confirmed and continued its denial of those claims.  
The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated November 
15, 1966.  No timely appeal was thereafter received.

The evidence received subsequent to November 1966, with 
regard to both frozen feet residuals and a duodenal ulcer, 
includes private medical records and the reports of VA 
examinations conducted in March 2003.  This evidence is both 
new, in that it had not previously been associated with the 
veteran's claims file, and material, in that it presents new 
information as to the manifestation of foot problems and a 


duodenal ulcer, and the etiology thereof.  The veteran's 
claims for service connection for residuals of frozen feet 
and for duodenal ulcer disease are, accordingly, reopened.  
In addition, in view of the development that has been 
undertaken as to these claims, appellate review thereof at 
this time will not be prejudicial to the veteran; see Bernard 
v. Brown, supra.

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, service connection may be 
awarded for certain enumerated disorders when manifested to a 
certain degree within a specified period (usually one year) 
after service.  One such disorder is duodenal ulcer disease.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may 
also be awarded for a disorder that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a 


determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

a.  Service Connection for Frozen Feet Residuals

The report of the veteran's service entrance examination, 
dated in January 1960, shows that his feet were clinically 
evaluated as normal.  Treatment records dated in December 
1961 show that he was seen with a possible cold injury of the 
right foot.  The report of his separation medical 
examination, however, shows that his feet were again 
clinically evaluated as normal, and does not reference any 
inservice foot problems or injury due to cold exposure.

Medical records dated subsequent to service include the 
report of a March 2003 VA examination, in which the examiner 
was specifically requested to address the question of whether 
any current foot problems were as likely as not related to 
inservice cold exposure.  The report shows that the veteran 
exhibited tingling of the feet, which would be associated 
with neuralgia and cold intolerance, and swelling of the 
feet, which would be associated with microvascular disease.  
The examiner noted that "[g]iven that the veteran does not 
give other history to explain the neuralgia other than the 
reported cold exposure, it would be as likely as not that 
these symptoms could be consistent with residuals of 
frostbite.  The cold intolerance and swelling to the feet are 
again consistent with residuals of frostbite."  The examiner 
concluded that, "[g]iven that the veteran was in an 
environment where severe cold was present and that there is 
documentation of exposure to severe cold as indicated by the 
word frostbite..., and no subsequent documented exposure to 
cold, it could be as likely as not that his present symptoms 
of fungal infections, tingling of the feet, cold intolerance 
and swelling are the residuals of frostbite sustained...[during 
service]."



In view of the medical opinion rendered on VA examination in 
March 2003, the Board, with application of benefit of the 
doubt on the veteran's behalf, finds that the evidence 
supports the award of service connection for residuals of 
frozen feet.

b.  Duodenal Ulcer Disease

The veteran's service medical records are devoid of any 
reference to duodenal ulcer disease, or to any symptoms that 
have been attributed thereto.  The report of the separation 
medical examination shows that he was evaluated as normal in 
all relevant aspects, and does not indicate any inservice 
problems that have been associated with duodenal ulcer 
disease.  A report of medical history prepared in conjunction 
with service separation shows that he denied having, or ever 
having had, symptoms such as frequent indigestion.

The medical evidence first indicates the manifestation of 
possible duodenal ulcer disease in September 1964; an October 
1966 medical record references the presence of duodenitis in 
that month.  However, this places the initial manifestation 
of duodenal ulcer disease more than two years subsequent to 
the veteran's separation from active service.  While he 
testified before the Board that he experienced stomach 
problems during service, it must be noted that any complaints 
of, or treatment for, such problems is not indicated in his 
service medical records.

The absence of a relationship between the veteran's duodenal 
ulcer disease and his active service is also noted by a VA 
examiner, who indicated upon examination and review of the 
veteran's claims file in March 2003, that "[t]here is no 
documentation of ulcer disease in his service medical 
records, and there is no diagnosis of an ulcer on his 
separation exam of March 9, 1962.  There is no documented 
evidence in the [claims folder] of an ulcer within one year 
of his discharge....There is no evidence of record to support a 
diagnosis during service or within the one year presumptive 
time.  The first link of record is the duodenitis of [October 
1966] (sic)."  



In brief, the medical evidence does not demonstrate the 
presence of duodenal ulcer disease either in service, or 
within one year after separation from service; likewise, the 
evidence does not show that the duodenal problems first shown 
more than two years after service were related to that 
service.  The Board therefore must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for duodenal ulcer disease.  That 
claim, accordingly, fails.


ORDER

A claim of entitlement to service connection for residuals of 
frozen feet has been reopened, and service connection for 
residuals of frozen feet is granted.

A claim of entitlement to service connection for duodenal 
ulcer disease has been reopened, and the claim has been 
granted to that extent.  Service connection for duodenal 
ulcer disease, however, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

